EXAMINER’S COMMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This action is responsive to the amendment dated 11/27/2020.  Claims 14-22 and 24-31 remain pending.  The replacement drawings and amendment to the specification dated 11/27/2020 have been received and accepted.  The previous drawing objection has now been withdrawn.  For the reason(s) set forth below, claims 14-22 and 24-31 are now allowed.

Allowable Subject Matter
Claims 14-22 and 24-31 allowed.
The following is an examiner’s statement of reasons for allowance: applicant’s arguments found on page 6 of the response have in part been found persuasive.  Additionally, upon further consideration by the examiner, the previous rejection has been withdrawn.  The closest prior art reference to Burian et al. (U.S. 6,263,802) discloses a closure assembly that exits horizontally from the container.  This assembly has a rotary valve 72 that selectively blocks the flow of material through the outlet.  However, modifying this closure assembly to be vertical per the applicant’s claim and per the teaching of Rehbein (U.S. 4,697,528) would most likely render Burian unsuitable for its intended purpose, as the valve would not be able to close the passageway in a vertical orientation.  Modifying Burian to accomplish this would require an entire reconstruction of the assembly and thus is not deemed to be obvious to a person having ordinary skill in the art in light of the prior art of record.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R REID whose telephone number is (313)446-4859.  The examiner can normally be reached on Monday-Friday 9am-5pm est.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Craig Schneider can be reached at 571-272-3607, Mary McManmon can be reached at 571-272-6007, or Ken Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL R REID/               Primary Examiner, Art Unit 3753